DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 7 recites wherein the lanthanoid complex is a lanthanoid complex with a bidentate ligand containing a halogen atom “and a bidentate ligand, a tridentate ligand, or tetradentate ligand that is different from the bidentate ligand containing the halogen” and a lanthanoid complex with a tridentate ligand containing a halogen atom “and a bidentate ligand, a tridentate ligand, or tetradentate ligand that is different from the tridentate ligand containing the halogen”, claims 12 and 21 each recite wherein the lanthanoid complex is a lanthanoid complex with a .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7-23 are rejected under 35 U.S.C. 103 as being unpatentable over Fukatani (US 2010/0255318) in view of Shuji et al. (KR20020076182).
Regarding claim 7, Fukatani teaches an interlayer film for laminated glass (See Title), comprising: a light-emitting layer containing a polyvinyl acetal resin (paragraph [0018]) and a lanthanoid complex as light-emitting particles (paragraphs [0033]-[0034]). The light-emitting layer does not contain a nitric acid-derived component and a carbonate component, i.e. 0 ppm, which falls within the claimed range of not more than 100 ppm.
Fukatani fails to teach the lanthanoid complex as claimed.
However, Shuji et al. teaches an interlayer film for laminated glass comprising a light-emitting layer (See Abstract, claim 27) containing a polymer resin and a lantanoid complex (paragraphs [0001] and [0012]), wherein the lanthanoid complex is a lanthanoid complex with a bidentate ligand containing a halogen atom (paragraphs [0081]-[0082]) and a tetradentate ligand that is different from the bidentate ligand containing a halogen atom (paragraphs [0079]-[0080]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a lantanoid complex as claimed in the lanthanoid complex of Fukatani et al. in order to provide high light emitting efficiency (Shuji et al., paragraph [0002]).
Regarding claim 8, Fukatani teaches wherein the lanthanoid complex is in the form of particles (paragraphs [0033]-[0034]).
Regarding claim 9, Fukatani teaches wherein the upper limit of the average particle size of particle is 0.1 µm (paragraph [0035]) which falls within the claimed range of 1 µm.
Regarding claim 10, Fukatani in view of Shuji et al. teaches wherein the lanthanoid complex contains terbium (Fukatani, paragraph [0034]; Shuji et al., paragraph [0012]).
Regarding claim 11, Fukatani teaches a laminated glass comprising: two transparent plates; and the interlayer film for laminated glass according to claim 7 interposed between the transparent plates (paragraph [0043]).
Regarding claims 12, 13, 14  and 15, Fukatani in view of Shuji et al. teaches wherein the lanthanoid complex is a lanthanoid complex with a bidentate ligand containing substituents R3 to R10 including halogen atom, alkyl group, alkenyl group, etc. (Shuji et al., paragraph [0084]). Therefore, it would have been obvious to one of ordinary skill in the art to select substituents for each bidentate ligand, including one bidentate ligand containing a halogen atom and another 
Regarding claim 14, alternatively, it is noted that because claim 7 is in the form of the alternative, and Fukatani in view of Shuji et al. teaches tetradentate ligand, it is not required that Fukatani in view of Shuji et al. meet the further limitation of the non-selected groups via subsequent dependent claims.
Regarding claims 16 and 22, Fukatani teaches an interlayer film for laminated glass (See Title), comprising: a light-emitting layer containing a polyvinyl acetal resin (paragraph [0018]) and a lanthanoid complex as light-emitting particles (paragraphs [0033]-[0034]). The light-emitting layer does not contain a nitric acid-derived component and a carbonate component, i.e. 0 ppm, which falls within the claimed range of not more than 100 ppm.
Fukatani fails to teach the lanthanoid complex as claimed.
However, Shuji et al. teaches an interlayer film for laminated glass comprising a light-emitting layer (See Abstract, claim 27) containing a polymer resin and a lantanoid complex (paragraphs [0001] and [0012]), wherein the lanthanoid complex is a lanthanoid complex with a bidentate ligand containing a halogen atom (paragraphs [0081]-[0082]) and a tetradentate ligand that is different from the bidentate ligand containing a halogen atom (paragraphs [0079]-[0080]). It is clear that the halogen atom disclosed by Shuji et al. would necessarily include fluorine.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a lantanoid complex as claimed in the lanthanoid complex of Fukatani et al. in order to provide high light emitting efficiency (Shuji et al., paragraph [0002]).
Regarding claim 17, Fukatani teaches wherein the lanthanoid complex is in the form of particles (paragraphs [0033]-[0034]).
Regarding claim 18, Fukatani teaches wherein the upper limit of the average particle size of particle is 0.1 µm (paragraph [0035]) which falls within the claimed range of 1 µm.
Regarding claim 19, Fukatani teaches in view of Shuji et al. teaches wherein the lanthanoid complex contains terbium (Fukatani, paragraph [0034]; Shuji et al., paragraph [0012]).
Regarding claim 20, Fukatani teaches a laminated glass comprising: two transparent plates; and the interlayer film for laminated glass according to claim 7 interposed between the transparent plates (paragraph [0043]).
Regarding claims 21 and 23, Fukatani in view of Shuji et al. teaches wherein the lanthanoid complex is a lanthanoid complex with a bidentate ligand containing substituents R3 to R10 including halogen atom, alkyl group, alkenyl group, etc. (Shuji et al., paragraph [0084]). Therefore, it would have been obvious to one of ordinary skill in the art to select substituents for each bidentate ligand, including one bidentate ligand containing a halogen atom and another bidentate ligand containing substituents other than the halogen atom, including alkyl group, alkenyl group, etc… It is clear that the halogen atom disclosed by Fukatani in view of Shuji et al. would necessarily include fluorine.  
Response to Arguments
Applicant's arguments filed 02/02/21 have been fully considered but they are not persuasive. 
With respect to the 35 USC 112(a) rejection of record, Applicant argues that the Office, however, does not address Applicant's prior position concerning the meaning of the term 
However, the Office’s position is set forth in paragraph 34 of the previous Office action mailed 10/02/20. The Office’s response addresses the original disclosure and proffered support for the limitation and is considered fully responsive. Nonetheless, assuming arguendo, regarding Applicant’s arguments with respect to the term “include”, paragraph [0017] of the originally filed specification clearly only describes exemplary complexes and do not state combinations thereof, without additional description of mixtures or combinations of ligands used. The broad disclosure of multiple exemplary complexes does not indicate to one of ordinary skill in the art that mixtures or combinations of ligands of complexes are used without qualifying language or disclosure of combinations. It is noted that in the absence of such qualifying language there is a presumption that the recited alternatives is closed to combinations or mixtures. Therefore, since the originally filed specification only provides a list of alternatives, there is no support to recite combinations as claimed.
With respect to Applicant’s reference to the Merriam-Webster definition of the term “include” wherein “comprise” is emphasized by Applicant, attention is drawn to MPEP 2111.03 which states that the transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. Therefore, it is clear that the transitional term “comprising” does not inherently include combinations thereof nor can the lanthanoid complex “’comprise’ any, all or some” of the lanthanoid complexes set forth in paragraph [0017] of the specification. 
Applicant further argues that the skilled artisan would recognize that lanthanoid complexes can be prepared from species within the genus monodentate ligands that are the same or different, species within the genus bidentate ligand that are the same or different, etc., and any combination thereof and points to [0018] and [0020] which disclose tridentate ligands are different from bidentate ligands.
However, while it is agreed that the specification discloses lanthanoid complexes with bidentate ligands and lanthanoid complexes with tridentate ligands and that bidentate ligands are different from tridentate ligands, this still does not provide support to recite a combination of ligands as presently claimed. Further, paragraph [0017] of the specification discloses species within the genus. This does not provide support for combinations of these species.
Applicant further argues that the Specification provides a broad explanation about the scope of the lanthanoid complex utilized in the claimed interlayer film for laminated glass. In the context of the broad disclosure of the Specification, Applicant respectfully submits that the skilled artisan could only reasonably conclude that the inventors had possession of the claimed subject matter at the time of filing.
However, while it is agreed that the present invention achieves excellent durability with a variety of lanthanoid complexes, this still does not provide support to recite a combination of lanthanoid complexes. Nowhere in the specification neither explicitly nor implicitly is there any support or suggestion to use a combination of lanthanoid complexes as presently claimed.
With respect to the 35 USC 103(a) rejection over Fukatani in view of Shuji, Applicant argues that the combination of Fukatani and Shuji does not account for each and every element of the claims. Fukatani fails to teach or suggest the claimed requirement that the light-emitting 
However, there is no disclosure of a neutralizer used in Fukatani and further, there is no evidence there would be nitric acid and carbonate present in Fukatani. While Applicant argues that thermoplastic resin must be washed several times to achieve the claimed amount of nitric acid and carbonate component, there is no evidence to support this position. It is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  It is the examiner’s position that the arguments provided by the applicant regarding the necessary presence of nitric acid and carbonate in Fukatani must be supported by a declaration or affidavit. As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001”.
Applicant argues that as seen in the Examples and Comparative Examples of the Specification, many types of polyvinyl butyral are prepared as PVB1-1 to PVB2-2 and many types of the interlayer films containing PVB1-1 to PVB2-2 are prepared as Examples 1 to 29 and Comparative Examples 1 to 12. Notably, a nitric acid-derived component and a carbonate component are not added to any the interlayer films intentionally. However, as seen from Tables 1 to 6, it is clear that these interlayer films contain nitric acid- derived components and carbonate components.
However, the data is not persuasive given that the data is not commensurate in scope with the scope of the closest prior art. Specifically, all the examples in the present invention include nitric acid and carbonate and apply a neutralizing step that is not present in Fukatani. Therefore, 
Applicant argues that Fukatani never teaches the problem of the light emission intensity of the film decreases when it is exposed to ultraviolet rays for a long period of time. Fukatani never teaches nitric acid-derived components and carbonate components in interlayer films cause the problem. Fukatani never teaches how to reduce the total amount of a nitric acid-derived component and a carbonate component in the light-emitting layer. Thus, Fukatani would never be expected to take the steps required to achieve the light-emitting layer containing not more than 100 ppm in total of a nitric acid-derived component and a carbonate component.
However, the fact that applicant has recognized another advantage (increased light emission intensity) which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant argues that the rejection improper relies upon the incredibly broad teachings of Shuji to suggest that the claimed lanthanoid complexes are obvious, and would have been used in Fukatani. The rejection is tainted by improper hindsight and fails to set forth the necessary analysis to rely upon the teachings of Shuji.
However, the facts remain Shuji explicitly teaches the specific lanthanoid complexes presently claimed. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant argues that Shuji suggests a genus of possible complexes that includes at least several hundred thousand possible species. Even if it is possible to somehow derive the claimed species or sub-genus from Shuji, such a possibility by itself is insufficient to establish obviousness. The MPEP explains that the rejection should set forth analysis that determines whether it would have been obvious to one of ordinary skill in the relevant art to make the claimed invention as a whole, i.e., to select the claimed species or subgenus from the disclosed prior art genus. Id. at § 2144.08(II)(A)(4).
However, the fact remains that Shuji still discloses specific lanthanoid complex of a bidentate ligand containing a halogen atom and a tetradentate ligand that is different from the bidentate ligand containing a halogen atom as presently claimed.
Further, one of ordinary skill in the art would consider all the lanthanoid complexes disclosed by Shuji to be equivalent and interchangeable, absent evidence of criticality. Given that Shuji discloses a finite number of lanthanoid complexes and given that Shuji discloses all the lanthanoid complexes as being equally applicable, there would have been a reasonable expectation of success when choosing any of the lanthanoid complexes from a list, including that presently claimed. That the [prior art] patent discloses a multitude of effective combinations does not render any particular formulation less obvious.….”; See, e.g., Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989) See also In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985)
Further, the instant case is different from the genus-species 	disclosed in MPEP 2144.08. Shuji does not only disclose a broad genus, i.e. lanthanoid complex, but rather, Shuji explicitly discloses the species of the genus, namely, lanthanoid complex with bidentate ligand and lanthanoid complex with tetradentate ligand.
Applicant argues that the rejection has not and cannot provide such articulated reasoning with some rational underpinning.
However, the Examiner has provided articulated reasoning with rational underpinning, namely, given that it would be obvious to one of ordinary skill in the art to use the specific lanthanoid complex disclosed by Shuji in order to impart high light emitting efficiency.
Applicant argues that Fukatani already discloses that its film contains a lanthanoid complex, which is recognized by the rejection. Id. Shuji at para. [0002] merely indicates that lanthanoid complex showing light emission from the triplet excited state have high light emitting efficiency. Such a generic statement from Shuji would not reasonably suggest to one skilled in the art that the lanthanoid complex of Fukatani should be replaced with those of Shuji.
However, Shuji is used to teach a specific lanthanoid complex generically disclosed by Fukatani. It would be obvious to one of ordinary skill in the art to further improve the light emitting efficiency of Fukatani by using the specific lanthanoid complex of Shuji which has a high light emitting efficiency.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787